—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered July 18, 2000, which denied defendant’s motion to set aside the verdict awarding plaintiff $450,000 for past pain and suffering and $450,000 for future pain and suffering, except to the extent of directing a new trial on the issue of future pain and suffering only unless plaintiff stipulated to reduce the award therefor to $250,000, unanimously affirmed, with costs.
As a result of the accident, plaintiff sustained a fracture to his sixth cervical vertebra resulting in disc involvement and muscle spasm. He was hospitalized for two weeks and on bed rest for approximately three months thereafter, during which time he was on pain medication, and could not perform his job for approximately six months. Despite medical treatment and physical therapy, plaintiff still experiences stiffness, soreness and significantly limited range of motion in the neck, which conditions are permanent and will result in rapidly advanced traumatic arthritis. The damages, as reduced by the trial court, do not.deviate materially from what is reasonable compensation under the circumstances (CPLR 5501 [c]; cf., Rountree v Manhattan & Bronx Surface Tr. Operating Auth., 261 AD2d 324, lv denied 94 NY2d 754). Concur — Sullivan, P. J., Nardelli, Ellerin, Rubin and Friedman, JJ.